Citation Nr: 9902839	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  91-51 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to a permanent and total disability rating 
for pension purposes (pension).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was last before the Board in 
May 1997, at which time it was remanded for further 
development.  Following an attempt, which was unavailing, to 
complete the requested development, a Supplemental Statement 
of the Case, wherein the RO continued to deny the veterans 
claim for pension, was mailed to him in March 1998.

Thereafter, the appeal was returned to the Board.


CONTENTIONS OF APPELLANT ON APPEAL

Concerning his claim for service connection for psychiatric 
disability, to include PTSD, the veteran avers, as his 
principal contention, that he has PTSD of service origin. 

Regarding his claim for pension, he contends, in substance, 
that the impairment occasioned by his several disabilities 
precludes him from securing or maintaining substantially 
gainful employment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of a well grounded claim for service connection for 
psychiatric disability, to include PTSD; and that the 
veterans claim for pension is denied as a matter of law.


FINDINGS OF FACT

1.  The claim for service connection for psychiatric 
disability, to include PTSD, is not plausible.

2.  The veteran, without good cause, failed to report for VA 
examination scheduled by the RO in January 1998 in 
conjunction with his original claim for pension.


CONCLUSIONS OF LAW

1.  The claim for service connection for psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran failed to report for VA examination scheduled 
in conjunction with an original claim for pension.  38 C.F.R. 
§ 3.655 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disability, Including PTSD

The threshold question to be answered concerning the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD, is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for psychiatric disability, to include PTSD, is well 
grounded.

Concerning his claim for service connection for psychiatric 
disability, to include PTSD, the veteran avers, as his 
principal contention, that he has PTSD of service origin.  In 
this regard, service medical records are negative for any 
reference to a psychiatric problem.  Subsequent to service, a 
report pertaining to the veterans psychological evaluation 
in May 1992 by George Lindenfeld, Ph. D., reflects an 
assessment of major depressive disorder.  However, there is 
no evidence of record relating such disorder to service.  

Further, although a July 1991 statement from Dr. Lindenfeld 
reflects his opinion that the veteran had PTSD, such 
condition was not diagnosed in conjunction with the veterans 
subsequent evaluation by such individual in May 1992.  To be 
sure, relative to PTSD, while the assessment on the above-
cited May 1992 psychological evaluation by Dr. Lindenfeld did 
not (as noted above) include PTSD, the evaluation report 
elsewhere reflects narrative to the effect that the veteran 
had PTSD due to stressful events experienced in Vietnam.  
However, none of those events is specified and, 
significantly, the report pertaining to Dr. Lindenfelds July 
1991 evaluation of the veteran denotes that the veteran was 
unable to recall 


Given the foregoing, then, and in the absence of any evidence 
relating any current psychiatric condition to service, a 
plausible claim for service connection for psychiatric 
disability, to include PTSD, is not presented.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Accordingly, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veterans claim for service 
connection for psychiatric disability, to include PTSD, the 
Board is of the opinion that its discussion above bearing on 
such issue is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection relative to such corresponding 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Pension

Regarding his claim for pension, the veteran contends, in 
substance, that the impairment occasioned by his several 
disabilities precludes him from securing or maintaining 
substantially gainful employment.  

In conjunction with the veterans claim for pension, the RO 
scheduled the veteran to undergo pertinent examination by VA 
in January 1998.  However, the veteran, in the absence of any 
asserted or even alleged reason therefor (i.e., without 
good cause), failed to report for such examination.  
Pursuant to the pertinent provisions of 38 C.F.R. § 3.655, in 
the context of this issue on appeal, when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original claim (other than for 
compensation), the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Accordingly, denial of the veterans claim for 
pension is warranted as a matter of law.  Such claim is, 
therefore, denied.  38 C.F.R. § 3.655.


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for psychiatric disability, 
to include PTSD, is denied.

A permanent and total rating for pension purposes is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
